DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “to remain stay” appears to be incorrect.  It should be either “remain” or “stay”, but not both, for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensing device” in Claims 3-5, “control unit” in Claim 3, “confirmation element” in Claims 3-5, “working machine” in Claims 1 and 4, and “vacuum cleaner system” in Claims 1-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. TW I607733 B (hereafter Gong et al.).

Regarding Claim 1, Gong et al. anticipates:
1. A vacuum cleaner system (charging station and self-propelled device, Title), comprising:
a docking station (charging station including a base A and carrying board B) comprising a charging stand (base A), and a parking plate (carrying board B) connected to the charging stand and formed with two position-limiting slots (supporting portion 282 and rotating plate B281 of positioning area B28); and
a mobile vacuum cleaner (self-propelled device C) comprising a working machine body (casing C2), and two transmission wheels (driving wheels C3) rotatably arranged on the working machine body for traveling the working machine body,
wherein, when the working machine body is moved on the parking plate to respectively place the two transmission wheels in the two position-limiting slots, the mobile vacuum cleaner presses the parking plate by a gravity of the mobile vacuum cleaner through the two transmission wheels (After the self-propelled device C walks up to the first carrier B1 and the second carrier B2, the driving wheel C3 and the guiding wheel C4 of the self-propelled device C respectively enter the driving wheel positioning area B28 and the guiding wheel guide of the charging station. In the groove B11 (Fig. 1), at this time, the driving wheel C3 will press the rotating plate B281 to rotate the rotating plate B281 to the contact abutting portion B282, so that the driving wheel C3 is caught in the driving wheel positioning area B28).

Regarding Claim 6, Gong et al. anticipates:
6. The vacuum cleaner system of claim 1, wherein each of the two position-limiting slots (supporting portion 282 and rotating plate B281 of positioning area B28) comprises a plurality of guiding slopes (top surface and rounded front nose of second carrier B2 are sloped, Figure 8, and guide self-propelled device C onto top of carrying board B) and a sunken area (supporting portion 282), the guiding slopes surrounds the sunken area (Figure 2 – top surface of second carrier B2 surrounds supporting portion 282 cut through), and each of the guiding slopes is respectively connected to the sunken area and a top surface (top surface of first carrier B1) of the parking plate (carrying board B).

Regarding Claim 7, Gong et al. anticipates:
7. The vacuum cleaner system of claim 1, wherein the mobile vacuum cleaner (self-propelled device C) is completely on a top surface (top surface of first carrier B1) of the parking plate (carrying board B)(shown in Figure 6).

Regarding Claim 8, Gong et al. anticipates:
8. The vacuum cleaner system of claim 1, wherein the charging stand (base A) is detachably coupled to a top surface (top surface of first carrier B1) of the parking plate (carrying board B)(through removal of pivot pin B14, Figure 2).

Regarding Claim 9, Gong et al. anticipates:
9. The vacuum cleaner system of claim 1, wherein the parking plate (carrying board B) comprises an inclined surface (second carrier B2) adjoining a top surface (top surface of first carrier B1) of the parking plate, and the top surface is a flat surface (Figures 6 and 8).

Regarding Claim 10, Gong et al. anticipates:
10. The vacuum cleaner system of claim 1, wherein the parking plate (carrying board B) further comprises a plurality of protrusions (positioning hooks B25), the protrusions are protrudingly formed on a top surface (top surface of second carrier B2) of the parking plate to define the two position-limiting slots (supporting portion 282 and rotating plate B281 of positioning area B28)(Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. TW I607733 B (hereafter Gong et al.).

Regarding Claim 2, Gong et al. teaches:
2. The vacuum cleaner system of claim 1, wherein the charging stand (base A) comprising at least one first electric contact (control circuit A6)(see discussion below), and the mobile vacuum cleaner (self-propelled device C) comprising at least one second electric contact (second charging electrode C11),
wherein, when the two transmission wheels (driving wheel C3) of the mobile vacuum cleaner are moved into the two position-limiting slots (supporting portion 282 and rotating plate B281 of positioning area B28), respectively, the at least one second electric contact of the mobile vacuum cleaner is in contact with the at least one first electric contact of the charging stand (“a control circuit A6 is disposed in the base A and externally connects the power. The control circuit A6 can control all operations of the charging station, and the control circuit A6 is provided with a pilot signal source A61. And a circuit board A62, the circuit board A62 and the first charging electrode B251 are electrically connected by wires (not shown)” and “Protruding from the upper surface of the second carrier B2 and extending into the positioning portion C1 of the self-propelled device C to hook the second charging electrode C11 from below to prevent the self-propelled device C from sliding down from the second carrier B2. At this time, the second charging electrode C11 is pressed against the first charging electrode B251 of the positioning hook B25, so that the elastic sheet-shaped first charging electrode B251 is bent and deformed by an external force, and at this time, the two charging electrodes are in close contact with each other. The self-propelled device C is charged”).

	Gong et al. discloses a second charging electrode C11 on the self-propelled device C in contact with a first charging electrode B251 located on the carrying board B which is electrically connected to control circuit A6 located in base A.  Therefore, it would have been obvious to one with ordinary skill in the 

Regarding Claim 3, Gong et al. teaches:
3. The vacuum cleaner system of claim 2, wherein the docking station (charging station including a base A and carrying board B) further comprises at least one confirmation element (fourth charging electrode (not shown), and the at least one confirmation element is disposed on the parking plate (carrying board B); and
the mobile vacuum cleaner (self-propelled device C) further comprises a control unit (see discussion below) and a sensing device (third charging electrode C6), the control unit is electrically connected to the sensing device for controlling the motion of the two transmission wheels (driving wheels C3)(see discussion below),
wherein, when the sensing device (third charging electrode C6) is not triggered by the confirmation element in a period of time, the control unit controls the two transmission wheels to move the mobile vacuum cleaner away from the docking station (see discussion below); 
when the sensing device is triggered by the confirmation element, the control unit controls the two transmission wheels to remain stay on the docking station (the charging station confirms that the self-propelled device C has successfully returned to the preset position of the charging station).

Gong et al. discloses a self-propelled cleaning device C that includes two driving wheels C3 and a guiding wheel C3.  Gong et al. discloses “when the self-propelled device C starts to look for a charging station due to a preset schedule, a remote control command, or a low voltage state at the battery In the signal A611, the charging station receives the signal that the self-propelled device C will return”.  However, Gong et al. does not specifically disclose the operation is provided by a control unit.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosed operation more than likely is performed by a control unit to control the navigation, process sensor data, and communicate with the control circuit A6 and therefore it would have been obvious for the Gong et al. device to include a control unit with the motivation to provide autonomous operation.
Gong et al. discloses a self-propelled cleaning device C that communicates with the base signal transmitting area A4 of the charging station and “the charging station confirms that the self-propelled device C has successfully returned to the preset position of the charging station.”  Once properly positioned, electrodes on the self-propelled vacuum make contact with electrodes on the charging circuit allowing the rechargeable battery to be charged.  It would have been obvious to one with ordinary skill in the art at the time of the invention to, after failing to verify that the self-propelled device has successfully returned to the preset position, to reattempt the docking operation by moving the self-propelled device off of the carrying board, and therefore away from the docking station, with the motivation to reposition the device for another attempt at docking necessary for the device to recharge properly.

Regarding Claim 4, Gong et al. teaches:
4. The vacuum cleaner system of claim 3, wherein the at least one confirmation element (fourth charging electrode (not shown) is disposed on a top surface of the parking plate (carrying board B), and the sensing device (third charging electrode C6) is disposed on a bottom surface of the working machine body (casing C2)(see discussion below).

Gong et al. discloses the connection of the third and fourth charging electrodes for recharging the battery however, Gong et al. does not disclose the location of the third or fourth charging electrodes.  Since the first charging electrode B is on the parking plate (carrying board B) and the second charging electrode C11 is on the bottom of the self-propelled device C as shown in Figure 10, it would have been obvious to one with ordinary skill in the art at the time of the invention to also locate the third and fourth charging electrodes in a similar fashion resulting in the claimed location with the motivation to use a logical location where the parts would be adjacent to each other.
 	
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  .    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723